      Case: 4:20-cv-00056-GHD-JMV Doc #: 23 Filed: 05/08/20 1 of 1 PageID #: 6099




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

 JULIAN E. JOHNSON, as the                      )
 administrator of the Estate of Merrel P.       )
 Johnson,                                       )
                                                )
                                                )   CIVIL NO.: 4:20-cv-00056-GHD-JMV
         Plaintiff,                             )
                                                )
 v.                                             )
                                                )
 C. R. BARD, INCORPORATED and                   )
 BARD PERIPHERAL VASCULAR,                      )
 INCORPORATED

         Defendants.

            ORDER GRANTING TEMPORARY STAY OF DISCOVERY AND
                        ALL PRETRIAL DEADLINES

        This matter came before the Court on the Parties’ Joint Motion to Temporarily Stay

Discovery and All Pretrial Deadlines. The Court having reviewed the pleadings, considered the

agreement of the parties, and having conducted telephonic conferences with counsel for the parties,

ORDERS that the Motion is GRANTED IN PART only. All discovery and pretrial deadlines are

hereby STAYED until August 3, 2020, to allow the parties to continue settlement negotiations.

        ORDERED this 8th day of May, 2020.




                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
